WARREN, P. J.,
dissenting.
The evidentiary record in this case includes the entire record of its companion case, State v. Taylor, 116 Or App 647, 842 P2d 460 (1992), mod 119 Or App 209, 850 P2d 1118 (1993). It also includes additional testimony by the officer who stopped the vehicle in which defendant was a passenger:
“Q The blanket — tell me about the blanket?
“A The blanket was wrapped around the pillow case. Parts *532of the pillow case was [sic] visible there. And the blanket didn’t completely cover the pillow case, one corner basically of the pillow case was showing.
“Q What did you see of the pillow case that—
“A Had a design on it, just reminded me of a pillow case, like orange flowers fringed on it.
“Q Flower print. Okay. Could you tell actually it was a pillow case, could it have been a sheet?
“A Could have been anything.
“Q You didn’t say conclusively that is a pillow case when you saw it?
“A No, I didn’t.” (Emphasis supplied.)
On cross-examination, the officer testified:
“Q You didn’t know it was a pillow case until you actually got it there?
“A Correct.
“Q And got inside in the search?
“A Correct.”
The officer did not identify the pillowcase at defendant’s feet as a pillowcase before he made inquiries unrelated to the traffic stop. Reasonable suspicion that a crime has been committed is required before the officer is justified in asking further questions. As I said in my dissent on reconsideration in State v. Taylor:
“There was * * * no recent reported robbery or burglary to connect to defendant. The observation of two-way radio equipment that fits in a category of equipment that has been commonly used in burglaries combined with the observation of a bulky rounded thing with jagged edges does not give rise to reasonable suspicion that a crime has been committed.” 119 Or App at 216.
Respectfully, I dissent.